Citation Nr: 0005073	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  95-09 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a head injury with 
headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel



INTRODUCTION

The veteran had active service from November 1942 to January 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 determination by the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDING OF FACT

The veteran has not presented or identified competent 
evidence showing that a current disability manifested by 
headaches is related to any head injury during service or any 
other event of active service, and the veteran has not 
presented evidence that shows a continuity of symptomatology 
since service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a head injury with headaches is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records are unavailable, except 
for copies of the entrance and separation examination 
reports.  These copies were obtained in October 1947.  In 
October 1994, the National Personnel Records Center (NPRC) 
notified the RO that the veteran's service medical records 
are presumed to have been destroyed in a fire during the 
early 1970's at the NPRC.  

The separation examination report, dated January 1946, does 
not note a history of a head injury or contain a diagnosis of 
headaches or any disability resulting from a head injury.  
There were no residuals of a head injury noted on examination 
and neurological examination was normal.  

In 1989 the veteran filed a claim for VA pension benefits.  
He did not list any disabilities on his claims form.  He 
filed an application for service connection for a head injury 
with headaches in September 1994.  He claimed he sustained a 
head injury in December 1945 during service.  He reported 
that he had been treated at VA hospitals for headaches since 
1993.  Later that month he indicated treatment was received 
at outpatient clinics.  

The RO has obtained abstracts of medical records from the 
Surgeon General's Office (SGO) pertaining to the veteran.  
They do not relate to a head injury.  

In a statement received in October 1994, the veteran 
contended that while being transported aboard the aircraft 
carrier U.S.S. Langley in 1945, a "block and tackle" that 
was hanging from the "ceiling" fell and hit him on the left 
side of his head knocking him unconscious and he awoke in 
sick bay.  

In the veteran's substantive appeal, VA Form 9, received in 
March 1995, the veteran reported that he was knocked 
unconscious after being hit in the head with a tow chain 
connected to a block and tackle, and that when he regained 
consciousness he was being treated in sick bay.  The veteran 
stated that the pain associated with his headaches prevents 
him from doing routine tasks.  He indicated that he has been 
treated for the pain by Dr. Parks in Gardena, California, and 
at the VA outpatient clinic in Los Angeles, California since 
1989.  

At a personal hearing in October 1995, the veteran testified 
that on December 24, 1945, while being transferred back to 
the United States aboard the U.S.S. Langley, he was on a top 
bunk and a block and tackle were thrown out of the tow and 
the chain connected to the tackle struck him in the head.  
The veteran explained that the area in which the injury 
occurred was not designed for bunks; however, four bunks had 
been placed in that department for carrier soldiers.  
Transcript (Tr.)

The veteran further testified that "from that point on, I 
don't remember anything...."  Tr. P.2.  He stated that his 
"next memory" was of being on a train en route to Camp 
Shelby, somewhere between Virginia and Mississippi.  He is 
unsure as to how long he was unconscious.  The veteran stated 
that he did not undergo an examination of his head or any 
treatment for the alleged injury to his head between the time 
he arrived at Camp Shelby and his discharge on January 12, 
1946.  The veteran stated that he has had continuous painful 
headaches for approximately twenty years but sought treatment 
for the headaches approximately 25 years ago.  He testified 
that he has been treated at a VA outpatient clinic in Los 
Angeles, California.  Additionally the veteran claimed that 
he has been treated by physicians who have performed x-ray 
examinations and diagnosed him with arthritis.  
  
The veteran was scheduled to appear at a Travel Board hearing 
in March 1997 but he failed to report for the hearing without 
explanation.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "[A] person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a); Carbino v. Gober, 10 Vet. App. 507 (1997); Anderson 
v. Brown, 9 Vet. App. 542, 545 (1996).





The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).


Analysis

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well-grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).    

While the veteran has contended that his headaches are due to 
a head injury in service, the available service medical 
records are negative for evidence of a head injury.  The 
report of physical examination at separation in January 1946 
shows no residuals of any head injury and no relevant history 
was noted.  Pertinent findings were normal.  The abstracts of 
medical records from the SGO from 1944 and 1945 are negative 
for mention of a head injury.  Thus, the medical evidence 
does not show a head injury in service or any relevant 
abnormality on the separation examination.  

The veteran filed a claim for VA pension benefits in 1989 but 
did not mention a headache disorder or claim service 
connection until several years later.  The veteran 
acknowledged that he first began having chronic painful 
headaches and receiving medical treatment only twenty or 
twenty-five years prior to filing his claim for service 
connection.  He does not contend that any medical care 
providers have related any current disability manifested by 
headaches to a head injury during active service.  In fact, 
the veteran testified that the treating physicians diagnosed 
"arthritis."  The veteran has not provided or identified 
competent medical evidence of a nexus between any in-service 
injury and a current disability manifested by headaches.  The 
only evidence relating the headaches to the alleged in-
service injury consists of statements from the veteran.  The 
evidence does not establish that he possesses a recognized 
degree of medical knowledge; therefore, his own opinions as 
to medical diagnoses and/or causation are not competent.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Absent evidence of a link between 
an in-service injury and a current disability, the claim is 
not well grounded.  

In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Nevertheless, there are obvious 
discrepancies between the veteran's statements at the hearing 
and those made in his substantive appeal as to such factual 
issues such as whether he regained consciousness aboard the 
carrier in sick bay or whether he regained consciousness 
after he was aboard the train headed for Camp Shelby, where, 
he testified, he did not receive medical treatment.  
Obviously both accounts can not be true.  

The applicable criteria for establishing service connection 
for a particular disability are set forth above.  In this 
case, the veteran's service medical records, other than the 
entrance and separation examination reports, are unavailable, 
presumably having been destroyed in a fire in the early 1970s 
at the NPRC.  Where service medical records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit of the doubt doctrine under 38 
U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The absence of service medical records 
notwithstanding, the veteran has not presented or identified 
competent medical evidence of a nexus between any current 
disability manifested by headaches, if present, and the 
claimed in-service head injury.  Thus, his claim is not well 
grounded and the benefit of the doubt doctrine is not for 
application.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  In fact, the veteran stated that the 
treatment he received at the VA outpatient clinic in Los 
Angeles is not documented.  He does not allege that any 
existing medical opinions include a medical opinion relating 
his headaches to active service.  38 U.S.C.A. § 5103(a) (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, , 126 F.3d 1464 (Fed. Cir. 1997).



ORDER

Entitlement to service connection for a head injury with 
headaches is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

